Citation Nr: 1827051	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-41 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	New Hampshire State Office of Veterans Services


ATTORNEY FOR THE BOARD

G. Morales, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Marine Corps from October 1963 to October 1967. The Veteran died in May 2013. The appellant is the Veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1. The Veteran died in May 2013. 

2. The Veteran's death certificate lists the causes of death as pulmonary embolism and small cell carcinoma of bladder with liver metastasis. 

3. Service connection was not in effect for any disability at the time of the Veteran's death. 

4. The Veteran served at Camp Lejeune; thus, he was exposed to contaminated water during his active military service. 

5. The Veteran had small cell carcinoma of the bladder, a disease presumed to be associated with Camp Lejeune water contaminants.

6. Resolving any reasonable doubt in the Veteran's favor, the evidence of record demonstrates that it is at least as likely as not that the Veteran's cause of death, to include bladder cancer, is related to service. 

CONCLUSIONS OF LAW

1. The criteria for presumptive service connection for bladder cancer have been met. 38 U.S.C. §§ 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017). 

2. The criteria for service connection for the cause of the Veteran's death have been met. 38 U.S.C. §§ 1101, 1110, 1310, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As this decision grants the benefit sought on appeal, any notice error or duty to assist failure as to this claim is harmless. 

Service Connection for the Cause of the Veteran's Death

The appellant claims service connection for the cause of the Veteran's death. 

VA service-connected death benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability. 38 U.S.C. § 1310 (2012); 38 C.F.R. §§ 3.5, 3.312 (2017). In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death. 38 C.F.R. § 3.312 (2017). 

To constitute the principal cause of death, a service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death. To be a contributory cause of death requires a showing that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death. It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the veteran's death. 38 C.F.R. § 3.312(b), (c) (2017). If the evidence shows that, the Veteran died of a disorder that was ultimately related to service, the regulations do not require a service-connected disability to be the primary cause of death, only to be etiologically related or casually connected. 38 U.S.C. § 1310 (2012); 38 C.F.R. § 3.312 (2017). 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017). In order to establish entitlement to service connection, there must be 1) evidence of a current disability; 2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
3) causal connection between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Additionally, veterans, reservists, or members of the National Guard are presumed to be exposed to contaminated drinking water if certain requirements are met. In order to establish presumptive service connection for a disease, to include bladder cancer, associated with exposure to contaminated water at Camp Lejeune, a claimant must show the following: 1) that the veteran served at Camp Lejeune for no less than 30 days (either consecutive or nonconsecutive) from August 1, 1953 to December 31, 1987; 2) that the veteran suffered from a disease associated with exposure to contaminants in the water supply at Camp Lejeune enumerated under 38 C.F.R. § 3.309(f); and 3) that the disease process manifested to a degree of 
10 percent or more at any time after service. 38 C.F.R. §§ 3.307(a)(7), 3.309(f). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).

The Board finds that the competent and probative evidence shows that the Veteran's small cell carcinoma of the bladder was incurred in or aggravated by service that either caused or contributed his death. 

The Veteran died in May 2013. A death certificate lists pulmonary embolism and small cell carcinoma of the bladder with liver metastasis as the causes of death. See 1/24/2011, Death Certificate.  

The Veteran was not service-connected for any disability prior to his death. The appellant contends that the Veteran's exposure to contaminants in the water at Camp Lejeune caused the Veteran's bladder cancer and death. See 6/8/2016, Form 9, at p. 2. 

The Veteran's service medical records show that he was stationed at Camp Lejeune for at least 30 days. See 11/3/2015, STR - Medical, at p. 10, 26, 28; see also, 11/3/2015, DD 214. The post-service medical evidence shows that the Veteran had bladder cancer, which is included on the list of diseases associated with exposure to contaminants in the water supply at Camp Lejeune under 38 C.F.R. § 3.309(f). Therefore, the Board finds that presumptive service connection for bladder cancer, as a disease associated with exposure to contaminants in the water supply at Camp Lejeune under the regulatory provisions at 38 C.F.R. §3.309(f), is warranted. As the now service-connected bladder cancer was listed as one of the causes of death on the Veteran's death certificate, the weight of the evidence shows that the Veteran's bladder cancer either caused or contributed to his death.

The Board acknowledges that a VA examiner in May 2014 rendered a negative nexus opinion as to whether the Veteran's bladder cancer was caused by his exposure to contaminants in the water supply at Camp Lejeune. However, the negative evidence is not sufficient to rebut the presumption of service connection for the cause of the Veteran's death as the examiner did not review the Veteran's treatment records for his bladder cancer. See 5/1/2014, CAPRI, at p. 1. 

In light of the above, the Board finds that service connection for the cause of death is warranted. See 38 U.S.C. § 5107(b). 


ORDER

Service connection for the cause of the Veteran's death is granted. 




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


